DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Final Office Action replaces the Final Office Action dated 06/29/2021 to correct the misidentification of the Gregory reference in the heading of the 103 rejection.  The Gregory reference should be Gregory et al (8,586,526; IDS) rather Gregory et al (8,313,925) which has nothing to do with TALEN teachings presented in the rejection.
Applicant’s amendment filed on 05/13/2021 was entered.
Amended claims 150-155, 160-161 and 164-165 are pending in the present application.
Claims 152-155 were withdrawn previously from further consideration because they are directed to non-elected species.
Accordingly, amended claims 150-151, 160-161 and 164-165 are examined on the merits herein.

Priority
The present application is a CON of US application with the Serial Number 16/523,558, filed on 07/26/2019, now US Patent 10,590,437; which is a CON of 15/670,639, filed on 08/07/2017, now US Patent 10,415,060; which is a CON of 15/487,088, filed on 04/13/2017, now US Patent 9,758,797; which is a CON of 15/270,469, filed on 09/20/2016, now US Patent 9,657,282; which is a CON of 15/156,829, filed on 05/17/2016, now US Patent 9,487,768; which is a CON of 
Upon review of the specifications of the above US applications, PCT/US2013/068118 and the provisional applications, it is determined that currently amended claims are only entitled at best to the effective filing date of 07/03/2013 of the provisional application 61/842,874.  This is because there is no written support in any of the provisional applications 61/721,302 and 61/785,404 for the concept of using an artificial TAL effector comprising a DNA-binding domain comprising a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) for editing a nucleic acid sequence within an α-synuclein (SNCA) gene of a cell in vitro.

Terminal Disclaimer
The terminal disclaimer filed on 05/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/912,321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment

2.	The non-statutory double patenting rejections set forth in the Non-Final Office Action dated 03/26/2021 was withdrawn in light of the above Terminal Disclaimer filed on 05/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 150-151, 160-161 and 164-165 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaenisch et al (WO 2012/094132) in view of Gregory et al (US 8,586,526; IDS), Katzen et al (US 2013/0274129; IDS), Besman et al (US 8,129,348; IDS) and Hoerr et al (US 2010/0047261; IDS).  This is a new ground of rejection necessitated by Applicant’s amendment.
The instant claims are directed to an in vitro method for editing a nucleic acid sequence within an α-synuclein (SNCA) gene of a cell, comprising transfecting in vitro the cell with a synthetic ribonucleic acid (RNA) encoding an artificial transcription activator-like (TAL) effector targeting the AAVS1 locus, wherein the artificial TAL effector comprises: (a) a DNA binding domain, and (b) a nuclease domain, wherein the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID  into NO: 671).  Due to the open language of the term “comprises”, the TAL effector repeat sequence may contain additional amino acid sequences of any length at the N- and/or C- termini of SEQ ID NO: 74.   
Jaenisch et al already taught at least methods and compositions for altering Parkinson’s Disease (PD) related loci such as SCNA and LRRK2 in a cell in vitro (e.g., ESCs, hematopoietic stem cells, nerve stem cells, induced pluripotent stem cells or iPSCs derived from a human patient or a human normal control) by genome editing via engineered Zinc-finger nucleases (ZFNs) and/or Transcription activator like nucleases (TALENs) for various applications, including for drug screening and drug discovery as well as studying multigene effects of disease severity (see at least Summary; particularly paragraphs [0012], [0015]-[0016], [0020]-[0021], [0024], [0027]; and Examples 4-7).  Exemplary Fig. 5 illustrates ZFN induced cut site in exon 3 of human alpha-synuclein having SEQ ID NO: 52 (110 bp) which contains the sequence of nucleotides 22-41 that is 100% identical to SEQ ID NO: 680 of the present application, and the sequence of nucleotides 75-56 that is 100% identical to SEQ ID NO: 681 of the present application (see paragraph [0041], Fig. 5 and attached search sequences).
Jaenisch et al did not teach specifically an in vitro method for editing a nucleic acid sequence within a SNCA gene of a cell using a synthetic RNA encoding a TALEN, wherein the DNA-binding domain of the TALEN comprises a repeat domain consisting of comprises an amino acid sequence which is LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SQ ID NO: 671).
At the effective filing date of the present application (07/03/2013), Gregory et al already disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; as well as a composition comprising a polynucleotide encoding the same DNA-binding proteins (e.g., engineered TALENs or TALE-fusion proteins), including one in which the polynucleotide is in the form of mRNA (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10).   Gregory et al stated “The TALE repeat unit may be a wild-type domain isolated from Xanthomonas, Ralstonia or another related bacteria and/or may be engineered in some manner (e.g., may be non-naturally occurring).  In certain embodiments, at least one TALE repeat unit is engineered (e.g., non-naturally occurring, atypical, codon optimized, combinations thereof, etc.).  In certain embodiments, one or more amino acids in the TALE repeat domain (e.g., an RVD within one of the TALE repeats) are altered such that the domain binds to a selected target sequence (typically different from the target sequence bound by a naturally occurring TALE binding domain)....In some embodiments; at least one TALE repeat unit is modified at 1 or more of the amino acids at positions 2, 3, 4, 11, 12, 13, 21, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 or 35 within one TALE repeat unit” (col. 2, line 58 continues to line 8 of col. 5); “The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g., FokI)…In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases. In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two FokI cleavage domains is required to achieve DNA cleavage…In some embodiments, the FokI domains are able to form homodimers, and in other instances, heterodimerization of two non-identical FokI cleavage domains from each member of the TALEN pair is required for targeted cleavage activity” (col. 7, line 66 continues to line 24 of col. 8).  An exemplary TALE construct of the sequence of SEQ ID NO: 227 comprising the sequence of nucleotides 1894-2481 that encodes the catalytic domain of FokI that is 100% identical to SEQ ID NO: 53 of the present invention (SEQ ID NO: 227 in example 23; and attached sequence search below).  Gregory et al further disclosed an exemplary 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG (see at least Figure 22 and col. 29, line 15 continues to line 32 of col. 30).  This 34-residue TALE-repeat unit differs from the at least one of the TALE repeat sequences comprising the recited 36-residue amino acid sequence in the substitution of the amino acids 33-34 HG with GHGG.
one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 30, 33, 37-38, 95, 102, 243-262; Fig. 30 and Table 5).  Katzen et al stated “Some of the amino acids in particular positions of TABLE 5 are well conserved and others are much less conserved.  As examples, amino acid positions 1, 6, 7, 9, 10, 14, 15, 17, 18, 19, and 29 are well conserved….Further, amino acids with exhibiting low conservation include positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34 and 35, with amino acids positions 34 and 35 optionally being deleted” (paragraph 250). 
Moreover, at the effective filing date of the present application Besman et al already taught biologically active protein conjugates comprising a biologically active polypeptide coupled via a peptide bond to a polypeptide comprising from 2 to about 500 units of a repeating peptide motif, wherein the biologically active protein conjugate exhibits a modified half-life (increased or decreased) compared to the intrinsic half-life of the unconjugated biologically active protein; and wherein the peptide motif comprises 3-6 amino acid residues with exemplary peptide motifs having Glycine as the major constituent which include GHG, GHGG, GHGGG among others (see at 
Furthermore, Hoerr et al already disclosed a pharmaceutical composition comprising a base-modified RNA coding for any therapeutic protein (e.g., growth factors or growth hormones such as insulin, erythropoietin, factors VIII and XI; antibodies or proteases; and antigenic proteins/peptides such as MART-1, MART-2, PSA, PSMA) for increasing the expression of the protein, wherein the base-modified RNA may contain at least 10% (e.g., 10%, 25%, 50%) of all RNA cytidine-5'-triphosphate nucleotides modified to base-modified cytidine nucleotides (e.g., 5-methylcytidine-5'-triphosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all guanosine-5’triphosphate nucleotides modified to base-modified guanosine nucleotides (e.g., 7-deazaguanosine-5'-tri’hosphate) and/or at least 10% (e.g., 10%, 25%, 50%) of all RNA uridine-5'-triphosphate nucleotides modified to base-modified uridine nucleotides (e.g., pseudouridine-5'-triphosphate, 5-methyluridine-5’-phosphate) (see at least Abstract; particularly paragraphs 19-56 and especially paragraphs 24, 30-33, 46, 54 and 56; paragraphs 77-81, 83, 86-90, 105-106 and 110).  Hoerr et al also noted several advantages of using RNA as a safer gene therapeutic agent relative to DNA, among which are:  (i) RNA does not involve the risk of being stably integrated into the genome of the transfected cell; (ii) RNA does not require viral sequences such as promoters for effective transcription; (iii) No anti-RNA antibodies have been detected (paragraph [0008]). 
 It would have been obvious for an ordinary skilled artisan to modify the teachings of Jaenisch et al by also using at least a synthetic RNA encoding a TALEN for editing a nucleic acid sequence within a SNCA gene of a cell in vitro, wherein the DNA-binding comprises the amino acid sequence LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG in which the amino acids HG at positions 33-34 have been replaced/substituted with 2 units of the repeating peptide motif of GHG or GHGG, as well as the synthetic RNA contains non-canonical nucleotides such as 5-methyluridine and/or 5-methylcytidine, in light of the teachings of Gregory et al, Katzen et al, Besman et al and Hoerr et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Gregory et al already disclosed at least an mRNA encoding a DNA-binding protein comprising one or more TALE (transcription activator-like effector)-repeat units fused to a functional nuclease domain to form an engineered TALEN for genetic modification and regulation of expression status of endogenous genes, along with the exemplary 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG in which at least the amino acids HG at positions 33-34 are amenable for modifications.  Similarly, Katzen et al also disclosed TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length and share at least 60% identity to the 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG in which at least amino acids at positions 2, 4, 8, 16, 20, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33 and 34 exhibit low conservation.  Since the amino acids HG at positions 33-34 in a TAL-repeat unit exhibit low conservation and amenable for modifications, an ordinary skilled artisan in the art would have been motivated to replace them with 2 units of the motif GHG or GHGG disclosed by Besman et al to modulate the half-life of an engineered TALEN in vitro.  Moreover, an ordinary skilled artisan in the art would also have been motivated to utilize a synthetic RNA molecule encoding a TALEN for editing a nucleic acid sequ3ence within a SNCA gene of a cell in vitro because unlike a DNA vector, an RNA molecule is not dependent on transcription for expression of the encoded molecule in a cell and there is less risk for RNA to be stably integrated into the genome of a transfected cell potentially causing cancerous transformation as already noted by Hoerr et al.  Furthermore, an ordinary skilled artisan would also have been motivated to incorporate non-canonical nucleotides such as 5-methycytidine and 5-methyuridine into the synthetic RNA molecule encoding a TALEN to enhance the expression of encoded protein as taught by Hoerr et al.   
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Jaenisch et al, Gregory et al, Katzen et al, Besman et al and Hoerr et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
	The modified method resulting from the combined teachings of Jaenisch et al, Gregory et al, Katzen et al, Besman et al and Hoerr et al as set forth above are indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        


Sequence 227, 
Patent No. 8586526

Alignment Scores:
Length:                 2487   
Score:                  1031.00        Matches:       196    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     20             Gaps:          0      

US-16-654-726C-53 (1-196) x US-13-068-735-227 (1-2487)

Qy          1 GlnLeuValLysSerGluLeuGluGluLysLysSerGluLeuArgHisLysLeuLysTyr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1894 CAGCTGGTGAAGAGCGAGCTGGAGGAGAAGAAGTCCGAGCTGCGGCACAAGCTGAAGTAC 1953

Qy         21 ValProHisGluTyrIleGluLeuIleGluIleAlaArgAsnSerThrGlnAspArgIle 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1954 GTGCCCCACGAGTACATCGAGCTGATCGAGATCGCCAGGAACAGCACCCAGGACCGCATC 2013

Qy         41 LeuGluMetLysValMetGluPhePheMetLysValTyrGlyTyrArgGlyLysHisLeu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2014 CTGGAGATGAAGGTGATGGAGTTCTTCATGAAGGTGTACGGCTACAGGGGAAAGCACCTG 2073

Qy         61 GlyGlySerArgLysProAspGlyAlaIleTyrThrValGlySerProIleAspTyrGly 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2074 GGCGGAAGCAGAAAGCCTGACGGCGCCATCTATACAGTGGGCAGCCCCATCGATTACGGC 2133

Qy         81 ValIleValAspThrLysAlaTyrSerGlyGlyTyrAsnLeuProIleGlyGlnAlaAsp 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2134 GTGATCGTGGACACAAAGGCCTACAGCGGCGGCTACAATCTGCCTATCGGCCAGGCCGAC 2193

Qy        101 GluMetGlnArgTyrValGluGluAsnGlnThrArgAsnLysHisIleAsnProAsnGlu 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2194 GAGATGCAGAGATACGTGGAGGAGAACCAGACCCGGAATAAGCACATCAACCCCAACGAG 2253

Qy        121 TrpTrpLysValTyrProSerSerValThrGluPheLysPheLeuPheValSerGlyHis 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2254 TGGTGGAAGGTGTACCCTAGCAGCGTGACCGAGTTCAAGTTCCTGTTCGTGAGCGGCCAC 2313

Qy        141 PheLysGlyAsnTyrLysAlaGlnLeuThrArgLeuAsnHisIleThrAsnCysAsnGly 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2314 TTCAAGGGCAACTACAAGGCCCAGCTGACCAGGCTGAACCACATCACCAACTGCAATGGC 2373

Qy        161 AlaValLeuSerValGluGluLeuLeuIleGlyGlyGluMetIleLysAlaGlyThrLeu 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2374 GCCGTGCTGAGCGTGGAGGAGCTGCTGATCGGCGGCGAGATGATCAAAGCCGGCACCCTG 2433

Qy        181 ThrLeuGluGluValArgArgLysPheAsnAsnGlyGluIleAsnPhe 196
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       2434 ACACTGGAGGAGGTGCGGCGCAAGTTCAACAACGGCGAGATCAACTTC 2481


AZX92338 standard; DNA; 110 BP.
Human SNCA (alpha-synuclein) DNA, SEQ:52.
WO2012094132-A1.


  Query Match             100.0%;  Score 20;  DB 44;  Length 110;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 TTACCTGTTGCCACACCATG 20
              ||||||||||||||||||||
Db         75 TTACCTGTTGCCACACCATG 56




AZX92338 standard; DNA; 110 BP.
Human SNCA (alpha-synuclein) DNA, SEQ:52.
WO2012094132-A1.



  Query Match             100.0%;  Score 20;  DB 44;  Length 110;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;



Qy          1 TTTTGTAGGCTCCAAAACCA 20
              ||||||||||||||||||||
Db         22 TTTTGTAGGCTCCAAAACCA 41